FILE NOS. 2-75807 811-3392 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 53 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 56 (Check appropriate box or boxes) JOHN HANCOCK SERIES TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210-2805 (Address of Principal Executive Offices) Registrant's Telephone Number including Area Code (617) 663-4324 ALFRED P. OUELLETTE, ESQ. John Hancock Advisers, LLC 601 Congress Street Boston, Massachusetts 02210-2805 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [X ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a) (2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 if appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Contents JOHN HANCOCK GLOBAL REAL ESTATE FUND 4 YOUR ACCOUNT Choosing a share class 6 How sales charges are calculated 7 Sales charge reductions and waivers 7 Opening an account 9 Buying shares 10 Selling shares 11 Transaction policies 13 Dividends and account policies 15 Additional investor services 15 FUND DETAILS Business structure 17 Financial highlights 18 FOR MORE INFORMATION BACK COVER Global Real Estate Fund GOAL AND STRATEGY The fund seeks long-term growth of capital. Income is a secondary goal. To pursue these goals, the fund normally invests at least 80% of its assets in securities of real estate companies of any size. A significant portion of these assets will be invested outside the U.S. These include foreign and U.S. companies in the businesses of owning, managing or marketing real estate; companies in related industries, such as financing or construction; and companies in other businesses that have at least half their assets in real estate holdings. The fund may invest in emerging markets. The fund invests in companies that are considered fundamentally undervalued due to changing economic conditions, regional economic factors or industry consolidation. The fund may invest up to 20% of assets in junk bonds rated as low as BB and their unrated equivalents. The fund may invest up to 20% of its assets in securities of issuers that are not considered real estate companies. At different times, the fund may emphasize different types of securities or issuers, depending on the managers outlook for interest rates, real estate prices and other factors. The fund may use certain derivatives (investments whose value is based on indexes, securities or currencies), especially in managing its exposure to interest rate risk. However, it does not intend to use them extensively. In abnormal circumstances, the fund may temporarily invest more than 20% of its assets in investment-grade short-term securities. In these and other cases, the fund might not achieve its goal. The fund has traded securities actively in the past, and may continue to do so, which could increase its transaction costs (thus lowering performance) and increase your taxable distributions. PAST PERFORMANCE The graph shows how the funds total return has varied from year to year, while the table shows performance over time (along with broad-based market indexes for reference). This information may help provide an indication of the funds risks. The average annual figures reflect sales charges; the year-by-year and index figures do not, and would be lower if they did. The average annual total returns for Class C have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. All figures assume dividend reinvestment. Past performance before and after taxes does not indicate future results. Class A, total returns Best quarter: QX XX, XX.XX% Worst quarter: QX XX, XX.XX% After-tax returns After-tax returns are shown for Class A shares only and would be different for the other classes. They are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Indexes (reflect no fees or taxes) Standard & Poors 500 Index, an unmanaged index that includes 500 widely traded stocks. MSCI US REIT Index, an unmanaged index consisting of the most actively traded REITs. S&P/Citigroup BMI World Property Index, an unmanaged index consisting of U.S. and foreign companies. Life of Life of Life of 1 year 5 year Class A Class B Class C Class A before tax (began 9-30-98) xx.xx% xx.xx% xx.xx%   Class A after tax on distributions xx.xx% xx.xx% xx.xx%   Class A after tax on distributions, with sale xx.xx% xx.xx% xx.xx%   Class B before tax (began 3-1-00) xx.xx% xx.xx% xx.xx% xx.xx% xx.xx% Class C before tax (began 3-1-00) xx.xx% xx.xx% xx.xx% xx.xx% xx.xx% Standard & Poors 500 Index xx.xx% xx.xx% xx.xx% xx.xx% xx.xx% MSCI US REIT Index* xx.xx% xx.xx% xx.xx% xx.xx% xx.xx% S&P/Citigroup BMI World Property Index xx.xx% xx.xx% xx.xx% xx.xx% xx.xx% *Prior to December 12, 2007, the fund compared its performance to the MSCI US REIT Index, which is comprised of only U.S. real estate investment trusts, whereas the S&P/Citigroup BMI World Property Index includes both U.S. and foreign real estate companies. **Return as of month end closest to inception date. 4 MAIN RISKS The value of your investment will fluctuate in response to movements in real estate markets. Because the fund focuses on a single sector of the economy, its performance depends in large part on the performance of that sector. The value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. Securities of smaller companies are more volatile than those of larger companies. Real estate company shares can fall in value when securities markets fall or when there is an economic downturn. There is also the risk that real estate company values could fall if they are mismanaged, face high tenant default risk or are in danger of failing to meet certain IRS standards. If the managers security selection strategies do not perform as expected, the fund could underperform its peers or lose money. To the extent that the fund makes investments with additional risks, these risks could increase volatility or reduce performance: * Certain derivatives could produce disproportionate losses. * In a down market, higher-risk securities and derivatives could become harder to value or to sell at a fair price. * Foreign investments carry additional risks, including potentially unfavorable currency exchange rates, inadequate or inaccurate financial information and social or political instability. These risks are more significant in emerging markets. * In a down market, emerging market securities, other higher-risk securities and derivatives could become harder to value or to sell at a fair price. * Any bonds held by the fund could be downgraded in credit quality or go into default. In addition, bond prices generally fall when interest rates rise; this risk is greater for longer maturity bonds. Junk bond prices can fall on bad news about the economy, an industry or a company. * If interest rate movements cause the funds mortgage-backed and callable securities to be paid off substantially earlier or later than expected, the funds share price or yield could fall. Investments in the fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You could lose money by investing in this fund. YOUR EXPENSES Transaction expenses are charged directly to your account. Operating expenses are paid from the funds assets and, therefore, are paid by shareholders indirectly. Shareholder transaction expenses 1 Class A Class B Class C Maximum front-end sales charge (load) on purchases as a % of purchase price 5.00% none none Maximum deferred sales charge (load) as a % of purchase or sale price, whichever is less none 2 5.00% 1.00% Annual operating expenses Class A Class B Class C Management fee 0.80% 0.80% 0.80% Distribution and service (12b-1) fees 0.30% 1.00% 1.00% Other expenses x.xx% x.xx% x.xx% Total fund operating expenses x.xx% x.xx% x.xx% The hypothetical example below shows what your expenses would be if you invested $10,000 over the time frames indicated, assuming you reinvested all distributions and that the average annual return was 5%. The example is for comparison only, and does not represent the funds actual expenses and returns, either past or future. Expenses Year 1 Year 3 Year 5 Year 10 Class A $xxx $xxx $xxx $xxx Class B with redemption $xxx $xxx $xxx $xxx Class B without redemption $xxx $xxx $xxx $xxx Class C with redemption $xxx $xxx $xxx $xxx Class C without redemption $xxx $xxx $xxx $xxx 1 A $4.00 fee will be charged for wire redemptions. 2 Except for investments of $1 million or more; see How sales charges are calculated. SUBADVISER MFC Global Investment Management (U.S.), LLC (formerly known as Sovereign Asset Management LLC) Responsible for day-to-day investment management A subsidiary of John Hancock Financial Services, Inc. Founded in 1979 Supervised by the adviser PORTFOLIO MANAGERS Joseph P. Marguy Joined fund team in 2006 Portfolio manager, MFC Global Investment Management (U.S.), LLC Joined subadviser in 1999 Research officer (20042006) Investment analyst for risk management group (20012004) Began business career in 1996 The Statement of Additional Information (SAI) for the fund includes additional information about its portfolio managers, including information about their compensation, accounts they manage (other than the fund) and their ownership of fund shares, if any. FUND CODES Class A Ticker JREAX CUSIP 478032832 Newspaper ReEstA SEC number 811-3392 JH fund number 05 Class B Ticker JREBX CUSIP 478032824 Newspaper ReEstB SEC number 811-3392 JH fund number 105 Class C Ticker JRECX CUSIP 478032816 Newspaper  SEC number 811-3392 JH fund number 505 5 Your account CHOOSING A SHARE CLASS Each share class has its own cost structure, including a Rule 12b-1 plan that allows it to pay fees for the sale, distribution and service of its shares. Your financial representative can help you decide which share class is best for you. Class A * A front-end sales charge, as described in the section HOW SALES CHARGES ARE CALCULATED . * Distribution and service (12b-1) fees of 0.30% . Class B * No front-end sales charge; all your money goes to work for you right away. * Distribution and service (12b-1) fees of 1.00% . * A deferred sales charge, as described in the section HOW SALES CHARGES ARE CALCULATED . * Automatic conversion to Class A shares after eight years, thus reducing future annual expenses. Class C * No front-end sales charge; all your money goes to work for you right away. * Distribution and service (12b-1) fees of 1.00% . * A 1.00% contingent deferred sales charge on shares sold within one year of purchase. * No automatic conversion to Class A shares, so annual expenses continue at the Class C level throughout the life of your investment. The maximum amount you may invest in Class B shares with any single purchase request is $99,999.99, and the maximum amount you may invest in Class C shares with any single purchase is $999,999.99. Signature Services may accept a purchase request for Class B shares for $100,000 or more or for Class C shares for $1,000,000 or more when the purchase is pursuant to the Reinstatement Privilege (see SALES CHARGE REDUCTIONS AND WAIVERS below). For actual past expenses of each share class, see the fund information earlier in this prospectus. Because 12b-1 fees are paid on an ongoing basis, they will increase the cost of your investment and may cost shareholders more than other types of sales charges. Other classes of shares of the fund, which have their own expense structure, may be offered in separate prospectuses. Your broker-dealer or agent may charge you a fee to effect transactions in fund shares. ADDITIONAL PAYMENTS TO FINANCIAL INTERMEDIARIES Shares of the fund are primarily sold through financial intermediaries (firms), such as brokers, banks, registered investment advisers, finan-cial planners and retirement plan administrators. These firms may be compensated for selling shares of the fund in two principal ways: * directly, by the payment of sales commissions, if any; and * indirectly, as a result of the fund paying Rule 12b-1 fees. Certain firms may request, and the distributor may agree to make, payments in addition to sales commissions and 12b-1 fees out of the distributors own resources. These additional payments are sometimes referred to as revenue sharing. These payments assist in our efforts to promote the sale of the funds shares. The distributor agrees with the firm on the methods for calculating any additional compensation, which may include the level of sales or assets attributable to the firm. Not all firms receive additional compensation and the amount of compensation varies. These payments could be significant to a firm. The distributor determines which firms to support and the extent of the payments it is willing to make. The distributor generally chooses to compensate firms that have a strong capability to distribute shares of the fund and that are willing to cooperate with the distributors promotional efforts. The distributor hopes to benefit from revenue sharing by increasing the funds net assets, which, as well as benefiting the fund, would result in additional management and other fees for the investment adviser and its affiliates. In consideration for revenue sharing, a firm may feature certain funds in its sales system or give preferential access to members of its sales force or management. In addition, the firm may agree to participate in the distributors marketing efforts by allowing us to participate in conferences, seminars or other programs attended by the intermediarys sales force. Although an intermediary may seek revenue sharing payments to offset costs incurred by the firm in servicing its clients that have invested in the fund, the intermediary may earn a profit on these payments. Revenue sharing payments may provide your firm with an incentive to favor the fund. The SAI discusses the distributors revenue sharing arrangements in more detail. Your intermediary may charge you additional fees other than those disclosed in this prospectus. You can ask your firm about any payments it receives from the distributor or the fund, as well as about fees and/or commissions it charges. The distributor, investment adviser and their affiliates may have other relationships with your firm relating to the provisions of services to the fund, such as providing omnibus account services, transaction processing services, or effecting portfolio transactions for fund. If your intermediary provides these services, the investment adviser or the fund may compensate the intermediary for these services. In addition, your intermediary may have other compensated relationships with the investment adviser or its affiliates that are not related to the fund. ROLLOVER PROGRAM COMPENSATION The broker-dealer of record for a pension, profit-sharing or other plan qualified under Section 401(a) or described in Section 457(b) of the Internal Revenue Code of 1986, as amended, which is funded by certain group annuity contracts issued by John Hancock insurance companies, is eligible to receive ongoing compensation (Rollover Compensation) when a plan participant terminates from the quali-fied plan and rolls over assets into a John Hancock sponsored custodial IRA or a John Hancock custodial ROTH IRA invested in shares of John Hancock funds. The Rollover Compensation is paid from a funds 12b-1 fees to the plans broker-dealer of record at an annual rate not expected to exceed 0.25% of the average daily net eligible assets held in John Hancock funds [0.15% for the John Hancock Money Market Fund] under the rollover program. Rollover Compensation is made in the first year and continues thereafter, monthly in arrears. A John Hancock insurance company may also pay the third-party administrator for the plan a one-time nominal fee not expected to exceed $25 per each participant rollover into a John Hancock fund for facilitating the transaction. 6 Y O U R A C C O U N T HOW SALES CHARGES ARE CALCULATED Class A Sales charges are as follows: Class A sales charges As a % of As a % of your Your investment offering price* investment Up to $49,999 5.00% 5.26% $50,000  $99,999 4.50% 4.71% $100,000  $249,999 3.50% 3.63% $250,000  $499,999 2.50% 2.56% $500,000  $999,999 2.00% 2.04% $1,000,000 and over See below *Offering price is the net asset value per share plus any initial sales charge. You may qualify for a reduced Class A sales charge if you own or are purchasing Class A, Class B, Class C, Class I or Class R1 shares of John Hancock open-end mutual funds (John Hancock funds). To receive the reduced sales charge, you must tell your broker or finan-cial representative at the time you purchase a funds Class A shares about any other John Hancock mutual funds held by you, your spouse or your children under the age of 21 living in the same household. This includes investments held in a retirement account, an employee benefit plan or with a broker or financial representative other than the one handling your current purchase. John Hancock will credit the combined value, at the current offering price, of all eligible accounts to determine whether you qualify for a reduced sales charge on your current purchase. You may need to provide documentation for these accounts, such as an account statement. For more information about these reduced sales charges, you may visit the funds Web site at www.jhfunds.com. You may also consult your broker or financial representative, or refer to the section entitled Initial Sales Charge on Class A Shares in the funds SAI. You may request a SAI from your broker or financial representative, access the funds Web site at www.jhfunds.com or call John Hancock Signature Services, Inc. (Signature Services), the funds transfer agent at 1-800-225-5291. Investments of $1 million or more Class A shares are available with no front-end sales charge. There is a contingent deferred sales charge (CDSC) on any Class A shares upon which a commission or finders fee was paid that are sold within one year of purchase, as follows: Class A deferred charges on $1 million+ investments CDSC on shares Your investment being sold First $1M  $4,999,999 1.00% Next $1  $5M above that 0.50% Next $1 or more above that 0.25% For purposes of this CDSC, all purchases made during a calendar month are counted as having been made on the first day of that month. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on shares you acquired by reinvesting your dividends. To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that are not subject to a CDSC. Class B and Class C Shares are offered at their net asset value per share, without any initial sales charge. A CDSC may be charged if a commission has been paid and you sell Class B or Class C shares within a certain time after you bought them, as described in the tables below. There is no CDSC on shares acquired through reinvestment of dividends. The CDSC is based on the original purchase cost or the current market value of the shares being sold, whichever is less. The CDSCs are as follows: Class B deferred charges CDSC on shares Years after purchase being sold 1 st year 5.00% 2 nd year 4.00% 3 rd or 4 th year 3.00% 5 th year 2.00% 6 th year 1.00% After 6 th year none Class C deferred charges Years after purchase CDSC 1 st year 1.00% After 1 st year none For purposes of these CDSCs, all purchases made during a calendar month are counted as having been made on the first day of that month. To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that carry no CDSC. If there are not enough of these to meet your request, we will sell those shares that have the lowest CDSC. SALES CHARGE REDUCTIONS AND WAIVERS Reducing your Class A sales charges There are several ways you can combine multiple purchases of Class A shares of John Hancock funds to take advantage of the breakpoints in the sales charge schedule. The first three ways can be combined in any manner. * Accumulation Privilege  lets you add the value of any class of shares of any John Hancock funds you already own to the amount of your next Class A investment for the purpose of calculating the sales charge. However, Class A shares of money market funds will not qualify unless you have already paid a sales charge on those shares. Y O U R A C C O U N T 7 * Letter of Intention  lets you purchase Class A shares of a fund over a 13-month period and receive the same sales charge as if all shares had been purchased at once. You can use a Letter of Intention to qualify for reduced sales charges if you plan to invest at least $50,000 in a funds Class A shares during the next 13 months. The calculation of this amount would include accumulation and combinations as well as your current holdings of all classes of John Hancock funds, which includes any reinvestment of dividends and capital gains distributions. However, Class A shares of money market funds will be excluded unless you have already paid a sales charge. When you sign this letter, the funds agree to charge you the reduced sales charges listed above. Completing a Letter of Intention does not obligate you to purchase additional shares. However, if you do not buy enough shares to qualify for the lower sales charges by the earlier of the end of the 13-month period or when you sell your shares, your sales charges will be recalculated to reflect your actual purchase level. Also available for retirement plan investors is a 48-month Letter of Intention, described in the SAI. * Combination Privilege  lets you combine shares of multiple funds for purposes of calculating the Class A sales charge. To utilize any reduction you must: Complete the appropriate section of your application, or contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Group Investment Program A group may be treated as a single purchaser under the accumulation and combination privileges. Each investor has an individual account, but the groups investments are lumped together for sales charge purposes, making the investors potentially eligible for reduced sales charges. There is no charge or obligation to invest (although initial investments per account opened must satisfy minimum initial investment requirements specified in the section OPENING AN ACCOUNT ), and individual investors may close their accounts at any time. To utilize this program you must: Contact your financial representative or Signature Services to find out how to qualify. Consult the SAI for additional details (see the back cover of this prospectus). CDSC waivers As long as Signature Services is notified at the time you sell, the CDSC for each share class will generally be waived in the following cases: * to make payments through certain systematic withdrawal plans * certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs * redemptions pursuant to a funds right to liquidate an account less than $1,000 * redemptions of Class A shares made after one year from the inception of a retirement plan at John Hancock * to make certain distributions from a retirement plan * because of shareholder death or disability To utilize this waiver you must: Contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Reinstatement privilege If you sell shares of a John Hancock fund, you may reinvest some or all of the proceeds back into the same share class of the same John Hancock fund and account from which it was removed, within 120 days without a sales charge, as long as Signature Services or your financial representative is notified before you reinvest. If you paid a CDSC when you sold your shares, you will be credited with the amount of the CDSC. To utilize this privilege you must: Contact your financial representative or Signature Services. Waivers for certain investors Class A shares may be offered without front-end sales charges or CDSCs to various individuals and institutions, including: * selling brokers and their employees and sales representatives (and their Immediate Family, as defined in the SAI) * financial representatives utilizing fund shares in fee-based or wrap investment products under a signed fee-based or wrap agreement with John Hancock Funds, LLC * fund trustees and other individuals who are affiliated with these or other John Hancock funds (and their Immediate Family, as defined in the SAI) * individuals transferring assets held in a SIMPLE IRA, SEP, or SARSEP invested in John Hancock funds directly to an IRA * individuals converting assets held in an IRA, SIMPLE IRA, SEP or SARSEP invested in John Hancock funds directly to a ROTH IRA * individuals recharacterizing assets from an IRA, ROTH IRA, SEP, SARSEP or SIMPLE IRA invested in John Hancock funds back to the original account type from which it was converted * participants in certain retirement plans with at least 100 eligible employees (one-year CDSC applies) * participants in certain 529 plans that have a signed agreement with John Hancock Funds, LLC (one-year CDSC may apply) * certain retirement plans participating in Merrill Lynch, The Princeton Retirement Group, Inc., or PruSolutions SM programs * Terminating participants rolling over assets held in a pension, profit-sharing or other plan qualified under Section 401(a) or described in Section 457(b) of the Internal Revenue Code of 1986, as amended, which is funded by certain John Hancock group annuity contracts, directly to a John Hancock custodial IRA or John Hancock custodial ROTH IRA investing in John Hancock funds, including subsequent investments. To utilize a waiver you must: Contact your financial representative or Signature Services. Consult the SAI for additional details (see the back cover of this prospectus). Other waivers Front-end sales charges and CDSCs are generally not imposed in connection with the following transactions: * exchanges from one John Hancock fund to the same class of any other John Hancock fund (see TRANSACTION POLICIES in this prospectus for additional details) * dividend reinvestments (see DIVIDENDS AND ACCOUNT POLICIES in this prospectus for additional details) 8 Y O U R A C C O U N T OPENING AN ACCOUNT 1 Read this prospectus carefully. 2 Determine how much you want to invest. The minimum initial investments for the John Hancock funds are as follows: * non-retirement account: $1,000 * retirement account: $500; there is no minimum initial investment for certain group retirement plans investing using salary deduction or similar group methods of payment * group investments: $250 * Monthly Automatic Accumulation Plan (MAAP): $25 to open; you must invest at least $25 a month * there is no minimum initial investment for fee-based or wrap accounts of selling firms who have executed a fee-based or wrap agreement with John Hancock Funds, LLC 3 All shareholders must complete the account application, carefully following the instructions. If you have any questions, please contact your financial representative or call Signature Services at 1-800-225-5291. 4 Complete the appropriate parts of the account privileges application. By applying for privileges now, you can avoid the delay and inconvenience of having to file an additional application if you want to add privileges later. 5 Make your initial investment using the table on the next page. You and your financial representative can initiate any purchase, exchange or sale of shares. Important information about opening a new account To help the government fight the funding of terrorism and money laundering activities, the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), requires all financial institutions to obtain, verify and record information that identifies each person or entity that opens an account. For individual investors opening an account: When you open an account, you will be asked for your name, residential address, date of birth and Social Security number. For investors other than individuals: When you open an account, you will be asked for the name of the entity, its principal place of business and taxpayer identification number (TIN) and may be requested to provide information on persons with authority or control over the account such as name, residential address, date of birth and Social Security number. You may also be asked to provide documents, such as articles of incorporation, trust instruments or partnership agreements and other information that will help Signature Services identify the entity. Please see the Mutual Fund Account Application for more details. Y O U R A C C O U N T 9 10 Y O U R A C C O U N T To sell shares through a systematic withdrawal plan, see A DDITIONAL INVESTOR SERVICES . Y O U R A C C O U N T 11 Selling shares in writing In certain circumstances, you will need to make your request to sell shares in writing. You may need to include additional items with your request, unless they were previously provided to Signature Services and are still accurate. These items are shown in the table below. You may also need to include a signature guarantee, which protects you against fraudulent orders. You will need a signature guarantee if: * your address of record has changed within the past 30 days * you are selling more than $100,000 worth of shares  this requirement is waived for certain entities operating under a signed fax trading agreement with John Hancock. * you are requesting payment other than by a check mailed to the address of record and payable to the registered owner(s). You will need to obtain your signature guarantee from a member of the Signature Guarantee Medallion Program. Most banks, broker-dealers, credit unions (if authorized under state law) and securities dealers are members of this program. A notary public CANNOT provide a signature guarantee. 12 Y O U R A C C O U N T TRANSACTION POLICIES Valuation of shares The net asset value (NAV) per share for the fund and class is determined each business day at the close of regular trading on the New York Stock Exchange (typically 4 P
